DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 10/03/2022, Claims 9-31 have been cancelled, and Claims 1-8 are pending.

Election/Restrictions
Applicant’s election WITHOUT traverse of Species A in the reply filed on 10/03/2022 is acknowledged. Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar (US PGPub 2011/0184433) in view of Wynne (US Patent 8,409,112). 
Regarding Claim 1, Parihar teaches a tissue retrieval system comprising: 
a tubular introducer (20) having a proximal end and a distal end and a lumen extending between the proximal end and the distal end (Figures 1-2; Paragraph 0024); 
an actuator (40) longitudinally slidable within the lumen of the introducer, the actuator having a proximal end and a distal end (Figure 2; Paragraph 0024); 
a pair of support arms (90, 92) extending from the distal end of the actuator (40; see Figure 3); 
a guide bead (80; Figure 3 and Figure 10; Paragraph 0024-0025); 
a tissue retrieval bag (70) coupled to the guide bead (80) and removably coupled to the support arms (90/92), the tissue retrieval bag positionable within the lumen of the introducer in a stowed configuration (Figure 2) and deployable by longitudinal movement of the actuator within the lumen of the introducer to an open configuration wherein the tissue retrieval bag is suspended from the support arms (Figure 4).
Parihar fails to disclose:
wherein the support arms comprise at least one retention dome sized and configured to maintain a position of the tissue retrieval bag relative to the support arms.
Wynne teaches a specimen retrieval bag comprising a pair of support arms (32 and 34; Figure  and a removable tissue retrieval bag (10) (see Figure 3), wherein the support arms (32 and 34) comprise at least one retention dome (40) sized and configured to maintain a position of the tissue retrieval bag (10) relative to the support arms (32 and 34; Column 3, Lines 18-25).
It would have been obvious to one of ordinary skill in the art to modify the support arms of Parihar, to include at least one retention dome, as taught by Wynne, for the advantage of securing the bag to the support arms “so that the bag does not slide off the grasping tool when the jaws are spaced together” (Column 3, Lines 23-25; Wynne).
Regarding Claim 2, the combination of references disclosed above teaches the tissue retrieval system of claim 1, wherein Parihar teaches the guide bead (80) comprises a pair of slots (82 and 85) extending therethrough, each slot from the pair of slots slidingly receiving a corresponding support arm of the pair of support arms (Paragraph 0035).
Regarding Claim 6, the combination of references disclosed above teaches the tissue retrieval system of claim 1, wherein Wynne teaches the at least one retention dome (40) is positioned at a location on the support arm (32) such that the guide bead (30) is proximal the retention dome (40) with the tissue retrieval bag suspended from the support arms (32; see Figure 7).
Regarding Claim 7, the combination of references disclosed above teaches the tissue retrieval system of claim 1, wherein Parihar teaches application of a predetermined withdrawal force to the introducer actuator withdraws the support arms relative to the tissue retrieval bag (Figure 2; Parihar).
Regarding Claim 8, the combination of references disclosed above teaches the tissue retrieval system of claim 7, but fails to explicitly disclose wherein the predetermined withdrawal force is approximately 4 pounds.
Given that withdrawal force is a result effective variable dependent on the flexibility of the support arms during withdrawal, it would have been obvious to one of ordinary skill in the art to optimize the flexibility of the expanded support arms through routine experimentation in order to achieve a desirable withdrawal force of the support arms into the guide bead. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the tissue retrieval device with the predetermined withdrawal force recited in claim 8 is merely an obvious variant of the prior art. 

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771